

 S231 ENR: Multinational Species Conservation Funds Semipostal Stamp Reauthorization Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 231IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the Multinational Species Conservation Funds Semipostal Stamp.1.Short TitleThis Act may be cited as the
			 Multinational Species Conservation
			 Funds Semipostal Stamp Reauthorization Act of
			 2013.2.ReauthorizationSection 2(c)(2) of the Multinational Species
			 Conservation Funds Semipostal Stamp Act of 2010 (39 U.S.C. 416 note) is
			 amended
			 by striking 2 years and inserting 6 years.Speaker of the House of RepresentativesVice President of the United States and President of the Senate